Citation Nr: 1047019	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
September 4, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD for 
the period beginning on September 4, 2009.

3.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 hearing that was held at the RO.

The Board notes that the record raised the question of the 
Veteran's entitlement to a total disability rating by reason of 
individual unemployability.  However, the record indicates that 
this claim is already being processed by the RO.  Therefore, 
there is no need to refer that issue to the RO for consideration, 
insofar as the RO is already doing so.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In conjunction with his October 2010 hearing, the Veteran 
submitted a letter from his treating psychiatrist, dated in 
September 2010, that indicated that the Veteran's PTSD got worse 
since his previous VA examination which took place in September 
2009,  For instance, while the Veteran denied that his PTSD 
interfered with his ability to work at that examination, and his 
memory was then assessed as normal, in the September 2010 letter 
his psychiatrist opined that the Veteran could no longer remember 
even the simplest tasks for employment and that he could not 
tolerate interactions at work.  Under these circumstances, the 
Board finds that a new examination is warranted in order to 
determine the current severity of the Veteran's PTSD.  See 
VAOGCPREC 11-95 (where a claimant asserts to the Board that there 
has been a further increase in the severity of his disability 
subsequent to the RO decision, the duty to assist may require 
that the Board remand the issue for additional evidentiary 
development, including a new examination).  

Additionally, the Board notes that the claims file indicated that 
the Veteran was receiving treatment at a Vet Center from 
approximately September 2007 to the present and that two letters 
from his Vet Center therapists, dated in March 2008 and in April 
2010, are of record.  However, the only Vet Center treatment 
records in the claims file consist of one assessment dated in 
February 2008.  The Board acknowledges that the RO requested 
these records on multiple occasions and that the only responses 
received were the aforementioned letters.  However, VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a federal department or 
agency, such as a Vet Center.  VA will end such efforts only if 
it concludes that the records sought do not exist, or that 
further attempts to obtain them would be futile.  See 38 C.F.R. § 
3.159(c) (2).  Therefore, additional attempts should be made to 
obtain these records.

With respect to the Veteran's claim for a higher initial rating 
for his diabetes, the record indicates that the Veteran filed a 
notice of disagreement (NOD) with that rating, which was dated in 
sent to the Veteran in October 2009.  In correspondence dated in 
July 2010 the Veteran disagreed with the initial rating assigned 
for his diabetes.  An unprocessed notice of disagreement should 
be remanded, not referred, to the RO for issuance of a statement 
of the case (SOC).  Manlincoln v. West, 12 Vet. App 238, 240-241.  
Therefore, this claim is remanded for the issuance of an SOC.  
See 38 C.F.R. §§ 3.160(c), 19.26 (2008). See also Manlincoln, 12 
Vet. App. at 240-241.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should make all necessary 
additional attempt(s) to obtain the Veteran's 
treatment records from the Philadelphia Vet 
Center.  If these records are not obtained 
and it is determined that further attempts to 
obtain the records would be futile, a formal 
finding to this effect should be documented 
in the claims file.  The claims file should 
also document all the attempts that were made 
to obtain these records.  If they cannot be 
obtained, the Veteran should be notified of 
this fact.  If there are no records or they 
are unavailable for some reason, the Vet 
Center should provide certification to that 
effect.

2.  Then, the Veteran should be scheduled for 
a VA examination to determine the current 
severity of his PTSD.  The examiner must 
review the claims file in conjunction with 
the examination and state that this was done 
in his or her report.  All necessary tests 
and studies should be performed.  The report 
of examination should fully document all the 
symptoms of the Veteran's PTSD and associated 
depression.  The report should specifically 
discuss the functional impairments caused by 
the Veteran's PTSD and how they affect his 
employability.  A global assessment of 
functioning (GAF) score should be provided 
and its significance should be explained.

If possible, the examiner should also provide 
an opinion concerning whether the Veteran's 
current functioning represents a worsening of 
his symptoms, or whether these symptoms were 
consistent in severity over time.  The 
examiner should also, if possible, comment on 
whether the findings on the September 2009 
report of examination reflected an increased 
severity of the Veteran's symptoms since the 
time of his initial examination in June 2008 
or a continuation of prior symptoms of 
similar severity.  Both the June 2008 and 
September 2009 reports of examination should 
be considered and addressed by the examiner 
in his or her report.

All conclusions set forth in the report of 
examination must be supported by a complete 
rationale.  If the examiner is unable to 
provide any of the requested information 
without resort to undue speculation, then he 
or she must explain why this is the case in 
his or her report.

3.  After completion of the above 
development, the Veteran's claims for higher 
ratings for his PTSD before and after 
September 4, 2009 should be re-adjudicated.  
If the determinations remain less than fully 
favorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

4.  The Veteran should be issued a SOC with 
respect to his claim for a higher initial 
rating for his diabetes. The Veteran must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b).  To perfect the appeal, he must 
timely file a substantive appeal; otherwise 
the appeal as to this issue should be closed 
without returning to the Board.

Then, if indicated, and, with respect to the Veteran's appeal of 
his initial rating for diabetes, if timely perfected, then this 
case should be returned to the Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


